Opinion of the Court
Quinn, Chief Judge:
The accused contends enlisted personnel below the senior noncommis-sioned ranks were arbitrarily excluded from consideration for membership on courts-martial. The evidence shows that in submitting requests for prospective enlisted court members, the staff judge advocate asked only for persons in a grade senior to that of the accused. That limitation is authorized by Article 25 of the Uniform Code of Military Justice, 10 USC § 825. The affidavits of the persons who participated in the selection process indicate their only purpose in choosing their nominees was to obtain mature and experienced enlisted men, whose training and duty assignments made them available for the trial. We find nothing in the evidence to cast doubt on the propriety of the selection process. United States v Crawford, 15 USCMA 31, 35 CMR 3.
The decision of the board of review is affirmed.